DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/27/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 110, 112-116, 118-127, and 129-131 over Rosenplenter, Rajesh et al., Moore, and O’Brien et al. has been withdrawn; (2) the 35 U.S.C. 103 rejections of claims 117, 128, and 132 over Rosenplenter, Rajesh et al., Moore, O’Brien et al., and Elleman et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 110 and 112-132
Withdrawn claims: None
Previously cancelled claims: 1-109 and 111
Newly cancelled claims: None
Amended claims: 110
New claims: 133 and 134
Claims currently under consideration: 110 and 112-134
Currently rejected claims: None
Allowed claims: 110 and 112-134

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The claims as presently amended, requiring the spread to comprise the noted ingredients in a total amount of at least 90% with a certain ingredient mixture to achieve a food spread that is actually spreadable at a temperature of 3°C, are considered to be non-obvious over the prior art, where the aim of spreadability at refrigerator temperatures was not taught specifically as a result of the composition of the spread, particularly with the required limited palm oil content. As such, the claims are considered patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793